Citation Nr: 0943370	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In March 1971, the Veteran filed a claim of service 
connection for a nervous condition that was denied by a March 
1972 rating decision by the RO in Little Rock, Arkansas; the 
Veteran did not appeal.  In August 1981, the Veteran filed a 
claim of service connection for PTSD that was denied by a 
February 1982 rating decision by the RO in Chicago, Illinois; 
again, the Veteran did not appeal.  In August 1984, the 
Veteran filed a petition to reopen his previously denied 
claim of service connection for a nervous condition.  The 
petition was denied by August 1984 and November 1984 rating 
decisions by the RO in Chicago, Illinois.  The Veteran did 
not appeal either decision.  

In April 2004, the Veteran filed a petition to reopen his 
previously denied claim of service connection for PTSD; 
however, by a July 2004 statement, the Veteran withdrew his 
petition regarding PTSD and filed a claim of service 
connection for schizophrenia.  This claim was treated as a 
petition to reopen the previously denied claim of service 
connection for a nervous condition, the last prior denial of 
which was the November 1984 rating decision.  By a June 2007 
Board decision, the Veteran's claim was reopened and remanded 
for additional development.  Because the Veteran withdrew his 
petition to reopen his previously denied claim of service 
connection for PTSD, that issue it not before the Board.


FINDING OF FACT

The Veteran does not have schizophrenia that is attributable 
to his active military service.


CONCLUSION OF LAW

The Veteran does not have schizophrenia that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2004 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in September 2009, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
West Chicago/Jesse Brown VA Medical Center (VAMC), the North 
Little Rock VAMC, the Battle Creek VAMC, the Allen Park VAMC, 
the Hines VAMC, the Detroit VAMC, the Wichita VAMC, the 
St. Louis VAMC, the Kansas City VAMC, and Loretto Hospital as 
treatment providers.  All facilities were contacted pursuant 
to the Board's June 2007 remand instructions and available 
records from those facilities were obtained.  Additionally, 
records from the Social Security Administration (SSA) were 
requested and associated with the claims file.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in July 2009 and August 2009 the Veteran was 
scheduled for VA examinations pursuant to the Board's June 
2007 remand instructions; however, the Veteran failed to 
report to either examination.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

At a December 2006 hearing before the Board, the Veteran 
stated that he began to hear voices while he was stationed in 
Vietnam.  Hearing Transcript at 3.  However, the Veteran also 
stated that he did not seek in-service treatment for his 
condition and, therefore, no record of the onset of his 
claimed disability will appear in his STRs.  Id. at 4, 10.  
The Veteran also stated that he first sought treatment for 
his claimed disability in 1969-more than one year after his 
separation from active military duty.  Id. at 4.  
Nonetheless, the Veteran contends that service connection is 
warranted for schizophrenia.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as schizophrenia, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A review of the Veteran's STRs reveals that both the March 
1965 entrance examination report and the May 1967 separation 
examination report indicate a normal psychiatric evaluation.  
However, as noted above, the Veteran contends that he did not 
seek treatment for his claimed disability in service.  A 
review of the Veteran's personnel records reveals that the 
Veteran was stationed in the Republic of Vietnam from January 
1966 to January 1967.

A review of the Veteran's post-service medial treatment 
records reveals that the Veteran has a long history of 
treatment for psychiatric disabilities.  A March 1971 
treatment record from the West Chicago VAMC indicates a 
diagnosis of anxiety reaction with paranoid features.  A 
September 1976 discharge report from the Battle Creek VAMC 
indicates a diagnosis of schizophrenia, chronic, paranoid 
type, moderate to severe in degree.  A December 1976 letter 
from the Allen Park VAMC indicates a diagnosis of 
schizophrenia, paranoid type, in remission.  A September 1981 
examination report from the Illinois Bureau of Disability 
Adjudication Services indicates a diagnosis of paranoid 
schizophrenia.  Finally, a July 1983 telephone transcription 
from a Dr. R. at Loretto Hospital, the Veteran's primary 
mental health care provider, indicates a diagnosis of 
schizophrenia, chronic undifferentiated.

Included with the medical evidence of record is an August 
2004 hand written prescription pad note from Dr. R. at 
Loretto Hospital that states, "Pt is an active case here 
since 1977.  Pt's psychiatric problems seem to have started 
before 1977; probably during his Army service years."  

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Although the August 2004 prescription pad note was sufficient 
to reopen the Veteran's previously denied claim, the 
statement contains no rationale to support the conclusion.  
Missing from the prescription pad note is an explanation of 
why the Veteran's claimed disability "probably" had it's 
onset during the Veteran's period of active military service.  
Consequently, the opinion is of very little probative value, 
especially given the speculative nature of the language used 
and the absence of any justification.

As noted above, in July 2009 and August 2009 the Veteran was 
scheduled for VA examinations pursuant to the Board's June 
2007 remand instructions; however, the Veteran failed to 
report to either examination.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be decided based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  See 38 C.F.R. § 3.655(b) (2009).  

The Board finds that the evidence of record does not contain 
persuasive evidence of a nexus between the Veteran's claimed 
disability and his period of active military service.  Here, 
no medical professional, other than the August 2004 
prescription pad note discussed above, has opined on a 
possible link between the Veteran's schizophrenia and his 
active military service in Vietnam.  Thus, without persuasive 
medical evidence attributing the Veteran's psychiatric 
disability to his active military service, service connection 
is not warranted.  See 38 C.F.R. § 3.304.

Specifically, the Veteran's STRs are negative for a 
psychiatric disability.  Even when the Veteran was examined 
for separation in May 1967, he reported that he had not had 
any psychiatric symptoms such as trouble sleeping, 
nightmares, depression, excessive worry, loss of memory, 
amnesia, vicious habits, or nervous trouble of any sort.  He 
was examined and the examiner did not note any psychiatric 
abnormality.  Such evidence, considered alongside the absence 
of any documented problems until many years after service is 
more convincing, and consequently of greater evidentiary 
weight, than the Veteran's more recent report of having had 
symptoms in service and the unexplained conjecture provided 
by Dr. R. in the August 2004 notation.  Because the Veteran 
did not report for examination, more definitive evidence 
could not be obtained.  The evidence of record weighs against 
his claim.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's claimed disability manifested to 
a compensable degree within one year of the Veteran's 
separation from military service.  As noted above, the 
Veteran contends that he first sought treatment for his 
claimed disability in 1969-more than one year after his 
separation from active military duty.  Thus, service 
connection is not warranted on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the Board does not doubt the sincerity of the Veteran's 
belief that his psychiatric disability began in service, as a 
lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

For the foregoing reasons, the Board finds that the claim of 
service connection for schizophrenia must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for schizophrenia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


